TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00390-CV



                     Crystal Sabrina Trujillo and Lee Adcock, Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 209988-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION

               Appellant Lee Adcock has filed a third motion for extension of time to file his brief

and has also requested that the appeal be abated and the cause remanded to the trial court for

additional proceedings. Counsel for appellant Crystal Sabrina Trujillo and counsel for appellee agree

with this motion. We note that the record does not contain a statement of points on appeal nor does

it show that the court held the required hearing within thirty days of the date that the termination

order was signed to determine whether: (1) a new trial should be granted; (2) a party’s claim of

indigence should be sustained; and (3) the appeal is frivolous. See Tex. Fam. Code Ann.

§ 263.405(b)(d) (West Supp. 2006). Accordingly, we abate the appeal and remand to the trial court

for further proceedings, if necessary, or to notify this Court that all necessary findings have been

made and will be transmitted in a supplemental record.
              The appeal is abated for ninety days from the date of this opinion.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: December 21, 2006




                                               2